Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 01/27/2020 is entered. 
Claims 19-25 are currently pending.
The Drawings filed 01/27/2021 and 04/09/2021 are approved by the examiner.
The IDS statement filed 02/03/2021 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  Note that, Applicant cites several NPL references in the specification that are entire journal articles, but the IDS of record merely cites/provides copies of abstracts of some of these references.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been filed in parent Application No. 16/303,597, filed on 11/20/2018.
Claim Objections
Claims 19-25 are objected to because of the following informalities:  
In claim 19, Applicant is suggested to remove the comma in the limitation "wherein the molecular junction device comprises a diarylethene compound, linked to a gap of a two-dimensional monolayer graphene" in order for the limitation to read as "wherein the molecular junction device comprises a diarylethene compound linked to a gap of a two-dimensional monolayer graphene" in order to improve clarity in the claim that the diarylethene compound is linked/covalently bound to monolayer graphene.  Claims 20-25 are also objected to for their dependency on claim 19.
In claim 20, Applicant is suggested to amend the term “has” to read as “is” in order to improve clarity in the claim.  

In claim 23, Applicant is suggested to amend the limitation "wherein the reversible electrically-controlled molecular switch device comprises the diarylethene compound of:" to read as "wherein the diarylethene compound in the reversible electrically-controlled molecular switch device is one of the following formulae:" in order to improve clarity in the claim.  
In claim 24, Applicant is suggested to amend the limitation "wherein the reversible temperature-controlled molecular switch device comprises the diarylethene compound of:" to read as "wherein the diarylethene compound in the reversible temperature-controlled molecular switch device is one of the following formulae:" in order to improve clarity in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

For purposes of claim interpretation, the Office notes the following:
Applicant's clear and definite meanings for the claimed terms "high conductive state" and "low conductive state" explicitly defined on pages 7-8 of the original specification are noted; 
Applicant’s disclosure of visible light generating means and ultraviolet light generating means on pages 44, 62, and 75 of the original specification are noted; 
Applicant’s disclosure of voltage generating means on pages 49, 53, 66, 79, and 80 of the original specification are noted; 
Any recitation to "the molecular junction device" in claims 20-24 (which are all ultimately dependent on claim 19) is construed as clearly referring to and incorporating the diarylethene-graphene molecular junction device structure recited in claim 19.  Note that, claim 19 directly sets forth this link by reciting "A diarylethene-graphene molecular junction device, wherein the molecular junction device comprises ..."; and
In claims 20, 23, and 24, 1) instant Formulae I-1 and II-1 correspond to species within Formula 1 recited in the independent claim, 2) instant Formulae I-2 and II-2 correspond to species within Formula 2 recited in the independent claim, 3) instant Formula III-1 corresponds to a species within Formula 3 recited in the independent claim, and 4) instant Formula III-2 corresponds to a species within Formula 4 recited in the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it is noted there are four alternative device embodiments to the claim: (1) the reversible molecular switch device being a reversible light-controlled molecular switch device, (2) the reversible molecular switch device being a reversible electrically-controlled molecular switch device, (3) the reversible molecular switch device being a reversible temperature-controlled molecular switch device, and (4) the transistor device itself, respectively.  
In the device of “(2)”, there are two alternative voltage embodiments supplied (“a” and “b”):  “
    PNG
    media_image1.png
    81
    586
    media_image1.png
    Greyscale
” followed by conditional limitations to each of the voltage embodiments supplied (see the limitations each beginning with “provided that the voltage generating means supplies the voltage of …”, copied below).  The problem here is that each of these “provided that” limitations recites two mutually exclusive cases within that include Formulae 1 or 2 twice: 

    PNG
    media_image2.png
    240
    593
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    300
    601
    media_image3.png
    Greyscale

In each voltage supplied embodiment, it is unclear how Formulae 1 and 2 can at once contain two mutually exclusive high conductive state and low conductive state switching temperature and/or voltage range(s), which renders the claim indefinite.  
In the device of “(3)”, there are a set of conditional limitations that similarly recites two mutually exclusive cases within that include Formulae 1 or 2 twice: 

    PNG
    media_image4.png
    275
    604
    media_image4.png
    Greyscale

In each conditional limitation, it is unclear how Formulae 1 and 2 can at once contain two mutually exclusive high conductive state and low conductive state switching temperature ranges, which renders the claim indefinite. 
Claims 22-25 are also rejected as indefinite for their dependency on claim 21. 
In claim 25, the claim limitation “wherein the reversible temperature-controlled molecular switch device further comprises a temperature control means for providing the temperature-controlled molecular switch device with a temperature below 160 K or above 220 K, or a temperature below 100 K or above 300 K” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Note that, while the specification discusses/discloses structures that perform visible light generating means, ultraviolet generating means, and voltage generating means, the disclosure is devoid of any structure that performs the function in claim 25 (a temperature control means for providing the device with the specified temperature(s)).  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction/clarification is required.
Allowable Subject Matter
Claims 19-25 would be allowable if rewritten or amended to overcome the claim objection(s) and/or claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Meng et al. (“Photo-modulable molecular transport junctions based on organometallic molecular wires,” Chem. Sci., 2012, 3, 3113-3118), Jia et al. (“Conductance switching and mechanisms in single-molecule junctions,” Angew. Chem. Int. Ed., 2013, 52, 8666-8670), and Li et al. (“New light on the ring-chain equilibrium of a hydrogen-bonded supramolecular polymer based on a photochromic dithienylene unit and its energy-transfer properties as a storage material,” Chem. Eur. J., 2011, 17, 10716-10723), fail to teach or suggest the claimed diarylethene-graphene molecular junction device and reversible molecular switch device or transistor device thereof comprising the recited formulae of a diarylethene compound linked to graphene via an amide covalent bond.  
Meng et al. teaches photo-modulable molecular transport junctions comprising nanogaps functionalized with a dithienylethene unit bearing two ruthenium fragments of the formulae: 

    PNG
    media_image5.png
    367
    543
    media_image5.png
    Greyscale
 
(abstract and Figs. 1, 2, and 3).  However, Meng et al. teaches the dithienylethene compound’s ruthenium fragments are covalent bonded into the nanogap by sulfide bonds bound to gold -S-Au (Fig. 3d), and the reference fails to teach or suggest the dithienylethene compound’s ruthenium fragments terminate with -NH2 groups among Formulae 1 to 4 and/or are bound to graphene via amide covalent bounds as instantly claimed.  The reference is wholly silent to providing graphene or amide bonds in the device, nor would a person of ordinary skill in the art have any reason or motivation to substitute or provide graphene in place of the disclosed gold or amide bonds in place of the sulfide bonds with any reasonable expectation of success.  
	Jia et al. teaches switching graphene-diarylethene junctions composed of the following molecular structures where diarylethene compounds are bound to graphene by amide covalent bonds: 

    PNG
    media_image6.png
    361
    766
    media_image6.png
    Greyscale

(Fig. 1a and 1b).  Although the reference’s compounds have similar core structures to the claimed Formulae 1 and 2, Jia et al.’s diarylethene compounds are merely terminated with amine (-NH2) or methyleneamine (-CH2NH2) groups (see Fig. 1b, above), and the reference fails to teach or suggest the diarylethene compounds are terminated with ether-containing -O-CH2CH2NH2 groups as instantly claimed.  The reference is wholly silent to providing additional -CH2- or -O-/ether groups to the diarylethene compound(s), nor would a person of ordinary skill in the art have any reason or motivation to substitute or provide such a -O-CH2CH2NH2 group or ether-containing moiety of a longer chain length in place of the amine and methyleneamine groups with any reasonable expectation of success.  
	Li et al. teaches a dithienylethene bis-amine compound of the formula: 

    PNG
    media_image7.png
    186
    649
    media_image7.png
    Greyscale

capable of undergoing a photochromic reaction to close the ring (abstract, left column of page 10718, and Scheme 1 on page 10717).  Li et al. teaches the compounds are provided as monomers that polymerize into supramolecular polymers useful for data storage and imaging technology (abstract, Fig. 1 on page 10717, and conclusion section on page 10722), and fails to teach or suggest the presence of any graphene or the compound is bound to graphene (or any substrate) via amide covalent bonds as claimed.  Li et al. serves as evidence that while the individual diarylethene compounds themselves may be known or suggested in the prior art, the prior art as a whole fails to teach or suggest any of the diarylethene compound formulae covalently bound to graphene via amide functional groups in a molecular junction device as claimed.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 7, 2022